


Exhibit 10.1
EXECUTION COPY
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into effective as of
January 1, 2010 (“Effective Date”), by and between DIRECTV, a Delaware
corporation (the “Company”), and Michael D. White (“Executive”).
 
WHEREAS, the Company and the Executive desire to enter into this Agreement,
which sets forth the terms and conditions under which the Company will employ
Executive to render services to the Company and its affiliates; and
 
WHEREAS, the material terms and conditions of Executive’s employment, as set
forth in this Agreement, have been approved by the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of the Company (the
“Board”).
 
NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter contained, the parties agree as follows:
 
 
1. Employment, Duties and Acceptance
 
1.1 Employment by the Company.  The Company agrees to employ Executive to render
exclusive and full-time services to the Company and its subsidiaries for the
Term of Employment (as hereinafter defined), subject to the terms of this
Agreement.  During the Term of Employment, Executive shall serve as, and his
title shall be, President and Chief Executive Officer of the Company
(“Position”).  In such capacity, the Executive shall have all powers, duties and
responsibilities that are customary for a president and chief executive officer
of a company of a similar size, type and nature to the Company, including the
power and authority to supervise and determine the business, affairs and
operations of the Company and its subsidiaries, and to appoint, supervise, and
remove subordinate officers of the Company and its subsidiaries.  During the
Term of Employment, Executive shall have such additional duties, but only to the
extent consistent with such position, as may be assigned to him from time to
time by the Board.  In such capacity, Executive shall report exclusively to the
Board.  In addition, during the Term of Employment, Executive shall be
designated a director of the Company and of each material subsidiary of the
Company, and shall serve in such capacity or capacities without additional
compensation.
 
1.2 Acceptance of Employment by Executive.  Executive accepts such employment
and agrees to devote his full time and attention as necessary to fulfill all of
the duties of his employment hereunder and shall render the services described
above.  Without the prior written consent of the Company, Executive agrees that
he will not, directly or indirectly, engage in any other business activities or
pursuits so long as he is performing services for the Company, whether on his
own behalf or on behalf of any other person, firm or corporation, except for
making passive investments in accordance with Section 5 hereof.  Notwithstanding
the foregoing, Executive may continue to serve as a director of Whirlpool
Corporation and as a director of such other companies as shall be approved by
the Nominating and Corporate Governance Committee or the Board.
 
1.3 Place of Employment.  Executive’s principal office location shall be at the
Company’s offices in New York, New York, subject to such travel as the rendering
of the services hereunder may require, and shall include working at the
Company’s offices in El Segundo, California; provided, that if requested by the
Board, Executive’s principal office shall be at the Company’s office in El
Segundo, California.
 
1.4 Term of Employment.  The term of employment under this Agreement shall be
the period commencing on the Effective Date and ending on the 3rd (third)
anniversary of the Effective Date (the “End Date”) or such earlier date on which
Executive’s employment terminates in accordance with Section 4 of this Agreement
(the term of this Agreement, the “Term of Employment”).  Notwithstanding the
foregoing, if a Transformation Event (as defined on Exhibit A hereto) occurs
during the final 14 months of the Term of Employment, the Term of Employment
will then be extended until 14 months after such Transformation Event.
 
 
2. Compensation and Benefits.
 
2.1 Compensation.  As compensation for all services to be rendered pursuant to
this Agreement, the Company shall pay Executive as follows:
 
2.2 Base Salary.  Executive shall be paid, on regular pay dates as now in effect
or shall then be in effect under Company policy, at the rate of $1,500,000 per
annum (“Base Salary”) beginning on January 1, 2010, subject to increase
effective as of each succeeding January 1 during the Term of Employment, based
on the increase, if any, in the Consumer Price Index for all Urban Consumers for
the New York City area (or any successor Consumer Price Index) based on data
published by the Bureau of Labor Statistics of the United States Department of
Labor for the preceding year.
 
2.3 Annual Bonus.  For each fiscal year ending during the Term of Employment,
commencing with the fiscal year ending December 31, 2010, Executive shall be
eligible to receive an annual cash bonus (the “Bonus”), based on the achievement
of certain targets related to the performance of the Company and its
subsidiaries (collectively, “DIRECTV”), pursuant to a cash bonus plan (the “Cash
Plan”) for executive officers of the Company established with the approval of
the Compensation Committee.  If Executive achieves the target in any such fiscal
year, Executive’s annual bonus for such fiscal year shall be 200% of his Base
Salary (the “Target Bonus”), subject to increase or decrease based on annual
performance, as determined by the Compensation Committee, provided that the
maximum Bonus payable to the Executive for any fiscal year shall not exceed the
amount permitted under the Plan based upon objective criteria set by the
Compensation Committee with respect to such fiscal year during the first 90 days
of such fiscal year.
 
2.4 Equity Awards.  Effective at the close of business on January 4, 2010 (the
“Grant Date”), Executive shall be granted equity awards under The DIRECTV Group,
Inc. Amended and Restated 2004 Stock Plan (the “Plan”) having an aggregate value
on the Grant Date approximately equal to $25 million (determined as described
below), consisting of (a) an award of performance restricted stock units for the
Company’s Class A common stock (the “RSU Award”) and (b) an award of options for
Company Class A common stock (the “Stock Option Award”), each as described
below:
 
(a) RSU Award:  The RSU Award shall be evidenced by the Performance Stock Unit
Award Agreement substantially in the form approved by the Compensation Committee
(the “Award Agreement”) which shall provide for the issuance of a target number
of restricted Stock Units equal to the amount determined by dividing $12.5
million by the average closing market price on the NASDAQ Global Select Market
for Company (or its predecessor, The DIRECTV Group, Inc.) common stock for the
90 trading days prior to (but excluding) the Grant Date, and rounding up to the
nearest hundred (100) units.  The performance metrics for the three year
performance period under such Award Agreement shall be established by the
Compensation Committee no later than March 1, 2010, shall be the same
performance metrics as are established for RSU Awards issued to other executive
officers of the Company by the Compensation Committee at its February 2010
meeting and shall provide for a payout range of 0% to 125% of the target number
of the RSUs, based on actual results.
 
(b) Stock Option Award:  The Stock Option Award shall be evidenced by the
Non-Qualified Stock Option Agreement substantially in the form approved by the
Compensation Committee (the “Option Agreement”) which shall provide for
non-qualified options to purchase, at an exercise price equal to the fair market
value (the closing market price on the NASDAQ Global Select Market) of a share
of Company Class A common stock on the Grant Date, such number of shares of
Company Class A common stock as have a Black-Scholes value of $12.5 million at
the Grant Date, using the same valuation methodology as used by the Company in
its audited financial statements, rounded up to the nearest hundred (100)
shares.
 
 
3. Employee Benefit Plans; Perquisites.
 
3.1 Participation in Employee Benefit Plans.  During the Term of Employment,
Executive shall be entitled to participate in all benefit plans or arrangements
presently in effect or hereafter adopted by the Company applicable to executive
officers of the Company, including, but not limited to, any pension, group
medical, dental, disability and life insurance, or other similar benefit plans.
 
3.2 Perquisites.  During the Term of Employment, the Executive shall be
authorized to use the corporate jet maintained by the Company (if the Company
continues to maintain such corporate jet or otherwise makes the use of a
corporate jet available) under the terms and conditions as described in the
Company policy that provides for such use and otherwise the Company shall pay,
or reimburse Executive, for first-class air travel for Executive.
 
3.3 Business Expenses.  During the Term of Employment, the Company shall pay, or
reimburse the Executive for, all expenses reasonably incurred by him in
connection with his performance of his duties hereunder.
 
 
4. Termination of Employment
 
4.1 Termination Due to Death or Disability
 
(a) The Term of Employment and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive suffers
a Disability (as defined on Exhibit A hereto).
 
(b) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate or beneficiaries (as the case may be)
shall be entitled to receive:
 
(i) an amount equal to Executive’s Base Salary through the last day of the Term
of Employment (determined as if such death or Disability did not occur), payable
in a lump sum cash payment to the extent permitted under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and, to the extent not
so permitted, in substantially equal installments, at such times and in such
manner as is in accordance with the Company’s regular payroll practices;
 
(ii) payment of the pro-rated portion of the Target Bonus for the year in which
such termination on account of death or Disability occurs, payable promptly, but
in no event later than March 15 following the last day of the fiscal year in
which Executive’s termination on account of death or Disability occurred;
 
(iii) acceleration, vesting and immediate issuance of 100% of the shares of
Company stock associated with the RSU Award, at “target”, as provided in the
Award Agreement;
 
(iv) immediate acceleration and vesting of the Stock Option Award, with the
options to remain exercisable throughout the period ending on the  Expiration
Date, as provided in the Option Agreement;
 
(c) in the case of Disability, continuation of executive medical benefits until
the End Date; and
 
(i) such other or additional benefits to which Executive may be entitled in
accordance with applicable employee benefit plans of the Company.
 
Following such termination of Executive’s employment due to death or Disability,
except as set forth in this Section 4.1(b), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.
 
4.2 Termination by the Company for Cause or by Executive Resignation without
Effective Termination
 
(a) For the purposes of this Agreement, “Cause” and “Effective Termination”
shall be as defined on Exhibit A hereto.
 
(b) The Term of Employment and Executive’s employment hereunder may be
terminated by the Company for Cause and shall terminate automatically upon
Executive’s resignation without Effective Termination; provided that Executive
will be required to give the Company at least 60 days advance written notice of
a resignation without Effective Termination, unless otherwise approved by the
Board.  In the event the Company terminates Executive’s employment for Cause or
if Executive resigns without Effective Termination, Executive shall be entitled
to receive only:
 
(i) Base Salary through the date of termination;
 
(ii) pay for any accrued, but unused vacation; and
 
(iii) such other or additional benefits to which Executive may be entitled in
accordance with applicable law.
 
Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Effective Termination, except as set forth in
this Section 4.2(b), Executive shall have no further rights to any compensation
or any other benefits under this Agreement.
 
4.3 Termination by the Company without Cause or Resignation by the Executive for
Effective Termination.
 
(a) The Term of Employment and Executive’s employment hereunder may be
terminated by the Company without Cause or by Executive’s resignation for
Effective Termination.
 
(b) If Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability) or if Executive resigns for Effective
Termination, in either event during the Term, then subject to Executive’s
execution, delivery and non-revocation of a release of claims against the
Company and its affiliates, on a form reasonably satisfactory to the Company
(but which shall not require a release of claims for indemnification or coverage
under directors and officers liability insurance or of vested benefits),
Executive shall be entitled to receive, in full discharge of all of the
Company’s obligations to Executive:
 
(i) an amount equal to 4.5 times Base Salary, payable in substantially equal
installments over 18 months (the “Severance Period”), at such times and in such
manner as is in accordance with the Company’s regular payroll practices;
 
(ii) vesting of 100% of the RSU Award at target performance level;
 
(iii) acceleration of the vesting of the Stock Option Award by 18 months, with
options to vest on a pro-rata schedule (actual service plus 18 months will be
divided by 36 months to compute the pro-rating) with the options to remain
exercisable throughout the period ending on the Expiration Date, as provided in
the Option Agreement;
 
(iv) continuation of executive medical and other welfare benefits during the
Severance Period; and
 
(c) such other or additional benefits to which Executive may be entitled in
accordance with applicable employee benefit plans of the Company.
 
Following such termination of Executive’s employment by the Company without
Cause (other than for death or Disability) or resignation by Executive for
Effective Termination, except as set forth in this Section 4.3(b), Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.
 
4.4 Continued Employment Beyond Expiration of the Term of Employment.  Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the expiration of the Term of Employment shall be deemed
an employment at-will and, except as provided below, shall not be deemed to
extend any of the terms of this Agreement and Executive’s employment
may thereafter be terminated by either Executive or the Company.
 
(a) Executive’s Position pursuant to Section 1.1 hereof shall apply following
the expiration of the Term of Employment during which Executive is an at-will
employee (the “Post Term Period”), as shall Sections 1.3, 2.2, 2.3, 3.1, 3.3,
4.1, 4.2, 4.9 and 5 hereof.
 
(b) If, during the Post Term Period, Executive resigns other than due to an
Effective Termination, Executive’s vested options will be exercisable for the
shorter of (i) 3 years or (ii) the end of the option term.
 
(c) If, during the Post Term Period, Executive’s employment is terminated by the
Company without Cause (other than for death or Disability) or Executive resigns
due to an Effective Termination, then no later than sixty (60) days after the
separation from service date (and expiration of the revocation period), provided
that Executive has executed and delivered a release of claims against the
Company and its affiliates, on a form reasonably satisfactory to the Company
(but which shall not require a release of claims for indemnification or coverage
under directors and officers liability insurance or of vested benefits),
Executive shall be entitled to receive, in full discharge of all of the
Company’s obligations to Executive:
 
(i) severance in accordance with the senior executive severance policy as then
in effect;
 
(ii) the remainder of the option term to exercise all vested options; and
 
(iii) such other or additional benefits to which Executive may be entitled in
accordance with applicable employee benefit plans of the Company.
 
Following such termination of Executive’s at-will employment by the Company
following the expiration of the Term of Employment, except as set forth in this
Section 4.4, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.
 
4.5 Calculation of Bonus.  For purposes of Section 4.1(b)(ii) above, the
pro-rated portion of the annual bonus referenced in such section shall be
determined by multiplying such annual bonus by a fraction, the numerator of
which shall be the number of days during such fiscal year that Executive was
employed and the denominator of which shall be 365.
 
4.6 No Mitigation.  If Executive’s employment hereunder is terminated, the
Company’s payment obligations shall be absolute and unconditional, Executive
shall not be obligated to mitigate his damages, and there shall be no offset
against any amounts due Executive under this Agreement on account of any
remuneration attributable to any subsequent employment that Executive
may obtain.
 
4.7 Notice of Termination.  Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 7.1 hereof.  For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.
 
4.8 Board/Committee Resignation.  Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the Company’s
subsidiaries or affiliates.
 
4.9 No Excise Tax Gross-Up; Possible Reduction of Payments. Any provision of
this Agreement or any other compensation plan, program or agreement to which
Executive is a party or under which Executive is covered to the contrary
notwithstanding, Executive will not be entitled to any gross-up or other
payment  for golden parachute excise taxes Executive may owe pursuant to Section
4999 of the Internal Revenue Code.  In the event that any severance or other
benefits otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (ii) but for this Section
4.9 would be subject to the excise tax imposed by Section 4999 of the Code, then
such benefits hereunder and under such other plans, programs and agreements
shall be either (x) delivered in full, or (y) delivered as to such lesser extent
which would result in no portion of such benefits being subject to excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income and employment taxes and
the excise tax imposed by Section 4999 of the Code (and any equivalent state or
local excise taxes), results in the receipt by Executive on an after-tax basis,
of the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be taxable under Section 4999 of the Code.  Unless the Company
and Executive otherwise agree in writing, any determination required under this
Section 4.9 will be made in writing by independent public accountants as the
Company and Executive agree (the “Accountants”), whose determination will be
conclusive and binding upon Executive and the Company for all purposes.  For
purposes of making the calculations required by this Section 4.9, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  The Company
and Executive agree to furnish to the Accountants such information and documents
as the Accountants may reasonably request in order to make a determination under
this provision.  The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this provision.  Any
reduction in payments and/or benefits required by this provision shall occur in
the following order: (1) reduction of cash payments, beginning with payments
scheduled to occur soonest; (2) reduction of vesting acceleration of equity
awards (in reverse order of the date of the grant); and (3) reduction of other
benefits paid or provided to Executive.
 
 
5. Certain Covenants of Executive
 
5.1 Covenants Against Competition.  Executive acknowledges that the services to
be furnished by Executive hereunder and the rights and privileges granted to the
Company by Executive are of a special, unique, unusual, extraordinary and
intellectual character which give them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in any action at law,
and a breach or threatened breach by Executive of any of the provisions
contained in this Section 5 will cause the Company irreparable injury and
damage.
 
5.2 Non-Compete.  Executive agrees that, while employed by the Company and for a
period of two years thereafter, he will not, in any manner directly or
indirectly, own, manage, operate, join, control or participate in the ownership,
management, operation or control of, or be employed by, or connected in any
manner with, in any capacity (including, without limitation, as an employee,
consultant, officer, director, partner, advisor or joint venturer), or provide
services to or on behalf of, any corporation, firm or business, or any affiliate
of any corporation, firm or business, that directly or indirectly engages in any
business which competes with the Company or any of its affiliates in the
multi-channel video programming distribution business in the United States or in
Latin America (whether satellite, cable, telephone or other method of
distribution).  The foregoing does not prohibit Executive’s ownership of less
than five percent (5%) of the outstanding common stock of any company whose
shares are publicly traded on a national stock exchange, are reported on NASDAQ,
or are regularly traded in the over-the-counter market by a member of a national
securities exchange.
 
5.3 Code of Ethics and Business Conduct.  Executive agrees to abide by the
provisions of the Company’s Code of Ethics and Business Conduct (receipt of
which is hereby acknowledged) at all times during his employment with the
Company.
 
5.4 Non-Solicitation.  Executive shall not, while employed by the Company and
for two years thereafter, directly or indirectly (i) induce, solicit or attempt
to induce or solicit any executive, professional or administrative employee of
the Company or any of its affiliates, to leave the Company or its affiliates or
to render services for any other person, firm or corporation or (ii) induce or
attempt to induce any key programming or equipment supplier, or key distributor,
to terminate or materially adversely change its relationship with the Company or
any of its affiliates.
 
5.5 Property of the Company.  Executive acknowledges that the relationship
between the parties hereto is exclusively that of employer and employee, and
that the Company’s obligations to him are exclusively contractual in
nature.  The Company and/or its affiliates shall be the sole owner or owners of
all the fruits and proceeds of Executive’s services hereunder, including, but
not limited to, all ideas, concepts, formats, suggestions, developments,
arrangements, designs, packages, programs, scripts, audio visual materials,
promotional materials, photography and other intellectual properties and
creative works which Executive may prepare, create, produce or otherwise develop
in connection with and during his employment hereunder, including, without
limitation, all copyrights and all rights to reproduce, use, authorize others to
use and sell such properties or works at any time or place for any purpose, free
and clear of any claims by Executive (or anyone claiming under him) of any kind
of character whatsoever (other than Executive’s right to compensation
hereunder).  Executive agrees that he will have no right in or to such
properties or works and shall not use such properties or works for his own
benefit or the benefit of any other person.  Executive shall, at the request of
the Company, execute such assignments, certificates, applications, filings,
instruments or other documents, consistent herewith, as the Company may from
time to time reasonably deem necessary or desirable to evidence, establish,
maintain, perfect, protect, enforce or defend its right, title and interest in
or to any such properties or works.
 
5.6 Confidential Information.  With the exception of Executive’s personal files,
all memoranda, notes, records and other documents made or compiled by Executive,
or made available to him during his employment with the Company concerning the
business or affairs of the Company or its affiliates shall be the Company’s
property and shall be delivered to the Company on the termination of this
Agreement or at any other time on request.  Executive shall keep in confidence
and shall not use for himself or others, or divulge to others, any information
concerning the business or affairs of the Company or its affiliates which is not
otherwise publicly available and which is obtained by Executive as a result of
his employment, including, but not limited to, trade secrets or processes and
information deemed by the Company to be proprietary in nature, including,
without limitation, financial information, programming or plans of the Company
or its affiliates, unless disclosure is permitted by the Company or required by
law.
 
5.7 Right to Use Name.  The Company and its affiliates shall have the right to
use Executive’s biography, name and likeness in connection with their business,
including in advertising its products and services, but not for use as a direct
or indirect endorsement.
 
5.8 Cooperation.  Executive agrees that while employed by the Company and at any
time thereafter, he will cooperate in the Company’s defense or prosecution
against any threatened or pending litigation or in any investigation or
proceeding by any governmental agency or body (or any appeal from any such
litigation, investigation or proceeding) that relates to any events or actions
which occurred during the Term of Employment or any Post Term Period.
 
5.9 Survival.  The covenants set forth above in this Section 5 (the “Restrictive
Covenants”) shall survive the termination of this Agreement.
 
5.10 Severability of Covenants.  If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions.
 
5.11 Blue-Pencilling.  If any court construes any of the Restrictive Covenants,
or any part thereof, to be unenforceable because of the duration of such
provision or the area covered thereby, such court shall have the power to reduce
the duration or area of such provision and, in its reduced form, such provision
shall then be enforceable and shall be enforced.
 
 
6. Executive Representation.  Executive represents and warrants to the Company
that the execution and delivery of this Agreement by Executive and the Company
and the performance by Executive of his duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.
 
 
7. Other Provisions
 
7.1 Notices.  Any notice or other communication required or which may be given
hereunder shall be in writing and shall be deemed to have been duly given when
delivered by hand or overnight courier or two days after it has been mailed by
United States express or registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below:
 
 
(a)
If to the Company, to:
DIRECTV

 
 
2230 E. Imperial Highway

 
 
El Segundo, CA 90245

 
 
Attention:  Corporate Secretary

 
 
Telecopy:  (310) 964-0838

 
 
(b)
If the Executive, to:
Michael D. White

 
(at the most recent address on file with the
Company)

 
Such addresses may be changed by written notice sent to the other party at the
last recorded address of that party.  Notice of change of address shall be
effective only upon receipt.
 
7.2 Entire Agreement.  This Agreement contains the entire understanding of the
parties with respect to the employment of Executive by the Company.  There are
no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein.  This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates.
 
7.3 Waivers and Amendments.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance.  No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.
 
7.4 Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
agreements made within the State of New York, without regard to its conflict of
law rules which are deemed applicable herein.  The parties hereto agree that any
controversy which may arise under this Agreement or out of the relationship
established by this Agreement would involve complicated and difficult factual
and legal issues and that, therefore, any action brought by the Company against
Executive or brought by Executive, alone or in combination with others, against
the Company, whether arising out of this Agreement or otherwise, shall be
determined by a judge sitting without a jury.
 
7.5 Assignment.  This Agreement and the Executive’s rights and obligations
hereunder may not be assigned by Executive.  Any purported assignment or
delegation by Executive in violation of the foregoing shall be null and void ab
initio and of no force and effect.  The Company may assign this Agreement and
its rights, together with its obligations hereunder, to an affiliate of the
Company or to a person or entity which is a successor in interest to
substantially all of the business operations of the Company.  Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity.
 
7.6 Successors; Binding Agreement.  This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 
7.7 Section 409A of the Code.  Notwithstanding anything herein to the contrary,
(i) if, at the time of the Executive’s termination of employment with the
Company, the Executive is a “specified employee” as defined in Section 409A of
the Code, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent the imposition of any accelerated or additional
tax under Section 409A of the Code, then the Company will defer the payment of
any such payments or benefits hereunder (without any reduction in such payments
or benefits ultimately paid or provided to the Executive) until the date that is
six months following the Executive’s termination of employment with the Company
(or the earliest date as is permitted under Section 409A of the Code) and
(ii) if any other payments of money or other benefits due to the Executive
hereunder would cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Board, that does not
cause such an accelerated or additional tax or result in an additional cost to
the Company.  The Company shall consult with its legal counsel and tax
accountants in good faith regarding the implementation of the provisions of this
Section 7.7, which shall be done only in a manner that is reasonably acceptable
to the Executive; provided, however, that neither the Company, any subsidiary or
other affiliate of the Company, nor any of their employees or representatives
shall have any liability to the Executive with respect thereto.
 
7.8 Withholding Taxes.  The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
 
7.9 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
7.10 Headings.  The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.
 
[Signatures on next page]
 

 
 
 

IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date, after approval of this Agreement by the Compensation Committee and the
Board of Directors of the Company, with effect as of the Effective Date.
 

 
DIRECTV
By:  /s/ CHARLES R.
LEE                                                              
Name:  Charles R. Lee
Title:  Chairman of the Compensation
Committee
 
/s/ MICHAEL D. WHITE
 
Michael D. White




 
 
 

Exhibit A
 
DEFINITIONS
 
“Cause” shall mean:  (i) Executive’s willful and continued failure to perform
his material duties with respect to the Company as provided hereunder (other
than due to Disability); (ii) the commission of any fraud, misappropriation or
misconduct by Executive that causes demonstrable material injury, monetarily or
otherwise, to the Company or any affiliate; (iii) Executive’s conviction of, or
plea of guilty or nolo contendere to, a felony; (iv) the failure by Executive to
comply, in any material respect, with any applicable restrictive covenants; or
(v) the failure by Executive to comply with any other undertaking set forth in
his employment agreement or any other agreement Executive has with the Company
or any affiliate or any breach by Executive thereof, if such failure or breach
is reasonably likely to result in a demonstrable material injury to the Company
or any affiliate, in each case, that is not cured, to the extent curable, within
30 days of written notice from the Company or otherwise satisfactorily
explained.
 
The cessation of employment of Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of seventy-five percent (75%) of
the entire membership of the Board (excluding, however, Executive, to the extent
he is a member of the Board at such time) at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to Executive and
Executive is given an opportunity, together with counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, Cause exists and
specifying the particulars thereof in detail.
 
“Disability” shall mean Executive’s inability to perform all of his material
duties under the Agreement for more than 180 days in any 360 day period as a
result of physical or mental incapacity or illness which is reasonably likely to
continue indefinitely.  Any question as to the existence of the Disability of
Executive as to which Executive and the Company cannot agree shall be determined
in writing by a qualified independent physician mutually acceptable to Executive
and the Company.  If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in
writing.  The determination of Disability made in writing to Executive and the
Company shall be final and conclusive for all purposes of the Agreement.
 
“Effective Termination” shall mean the occurrence of any of the following,
without Executive’s consent:  (i) a reduction in Executive’s base salary or
target bonus opportunity; (ii) a reduction in Executive’s responsibilities,
titles, powers, or duties at the Company, or assignment of duties inconsistent
with the Executive’s Position, (iii) the relocation of Executive’s principal
office to a location more than 50 miles from the New York City or Los Angeles
metropolitan area; or (iv) Executive’s voluntary resignation for any reason
within 60 days following the first anniversary of a Transformation Event;
provided, that any of the events described in clauses (i) – (iii) above shall
constitute an Effective Termination only if the Company fails to cure such event
within 30 days after receipt from Executive of written notice of the event which
constitutes an Effective Termination; and provided further, that Executive shall
cease to have a right to terminate due to Effective Termination pursuant to
clauses (i) – (iii) above, on the 60th day following the later of the occurrence
of the event or Executive’s knowledge thereof, unless he has given the Company
notice thereof prior to such date. Notwithstanding anything to the contrary
herein, until one year after a Transformation Event has occurred, no violation
of clause (ii) above shall constitute the basis for an Effective Termination if
such violation is directly related to such Transformation Event and Executive
remains the senior most executive corporate officer of the Company.
 
A “Transformation Event” shall mean the occurrence of some event, transaction or
other situation that results in the Company:  (a) no longer being a reporting
company whose equity securities are registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended; or (b) an acquisition, whether
directly or indirectly, of at least 30% of the voting power of the Company,
unless the members of the Board prior to the acquisition continue to constitute
at least 75% of the members of the Board after such acquisition.
 

